76 N.Y.2d 946 (1990)
In the Matter of General Electric Company, Appellant,
v.
New York State Department of Labor et al., Respondents.
Court of Appeals of the State of New York.
Argued October 16, 1990.
Decided November 15, 1990.
James S. Frank, Virgil B. Day, Marc S. Wenger and Neil A. Capobianco for appellant.
Robert Abrams, Attorney-General (M. Patricia Smith, O. Peter Sherwood, Peter H. Schiff and Jane Lauer Barker of counsel), for respondents.
Concur: Judges KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Chief Judge WACHTLER and Judge SIMONS.
Order affirmed, with costs, for the reasons stated in the opinion by Justice T. Paul Kane at the Appellate Division (154 AD2d 117).